PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,134
Filing Date: 11 Oct 2019
Appellant(s): NADGER et al.



__________________
Mani Adeli (Registration No. 39,585)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
	The Examiner’s Answer is organized with responses to 9 arguments found in the Appeal Brief.

Argument # 1:
	Regarding the second prong of the first part of the test, the Office Action asserts that the judicial exception is not integrated into a practical application because the claims only recite a “non-transitory machine readable medium” in Claim 11 as an additional element.  Whether the supposed judicial exception is integrated into a practical application requires evaluation of the claim as a whole, not merely making a cursory statement that no other additional elements are recited.  In fact, whether “additional elements” are recited is properly part of the second part of the Alice/Mayo test, and is thus misapplied in this instance.  The Office Action follows this with a cursory statement that this additional element does not integrate the asserted abstract Id., pg. 7.
	However, Appellant respectfully submits that in addition to the non-transitory machine readable medium recited in Claim 11, the claims clearly recite other additional elements that integrate the alleged judicial exception into a practical application, such as “a network comprising a plurality of components”, “a first subset of components”, “a second subset of components”, “collected data comprising deterministic data that provides a definitive value regarding operational states of a first subset of components”, “collected data comprising […] non-deterministic data that provides non-definitive values regarding operational states of a second subset of components”, “a digital signature” that is generated “from the collected data” and that represents “an operational performance of the set of components” and includes “deterministic and non-deterministic symptom values each of which is associated with a component in the set of components”, and performing a second analysis “in order to identify a root cause of a performance degradation of at least one component in the network”.  These additional elements are integral to the claimed invention and thus impose meaningful limits on practicing the alleged abstract idea.

Response to Argument # 1:
	Appellants haven’t provided any reasoning as to why these aforementioned elements impose meaningful limits on practicing the alleged abstract idea.  For example, no reasoning from Appellants is provided as to how the “additional elements” listed above integrate the alleged judicial exception into a practical application.  Further, 

Argument # 2:
	Next, the Office Action makes the assertion that the claim does not include additional elements sufficient to amount to significantly more than the supposed judicial exception, again stating that the only additional element is a “non-transitory machine readable medium”.  Id., pgs. 7-8.  In providing its reasoning with regard to the second part of the two-step Alice/Mayo test, the Office Action again fails to identify clearly recited additional elements in the claim that are sufficient to amount to significantly more than the alleged judicial exception, and instead characterizes the claims as merely including well-understood, routine, and conventional functions such as receiving or transmitting data over a network and performing repetitive calculations.  These assertions ignore pertinent and integral elements of the claims, as described above.  The claims are not directed to receiving or transmitting data over a network and performing repetitive calculations.  The claims are specifically directed to improving the accuracy and precision of identifying root cause for performance degradation.

Response to Argument # 2:
how the claimed elements are ignored by the Examiner.  In the Final Rejection, mailed 07/12/2021, the Examiner clearly indicated that Appellants’ “pertinent and integral elements of the claims” were abstract.
	Further, in addition to the Examiner’s step 2B analysis (see the Final Rejection, mailed 07/12/2021, pgs. 8-9), which the Examiner asserts is proper, the Examiner additionally points to MPEP 2106.05(g) with regards to insignificant extra-solution activity:
Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
	Even assuming, arguendo, that the Examiner ignored the so-called pertinent and integral elements of the claims (a position which is not conceded by the Examiner), the Examiner respectfully asserts that, when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B, the claim elements in the instant application are known to be no more than insignificant extra-solution activity given, at the least, iii above.

Argument # 3:
	Example 40 associated with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is considered.  The claim recites collecting traffic data, 
	The analysis provided for this claim identifies the claim as reciting an abstract idea because the process, under its broadest reasonable interpretation, covers performance of the “comparing” limitation in the mind.  The Office Action makes similar arguments about the performance of Appellant’s limitations in the mind (though these have their flaws as well, as described below).  In the analysis, the Example from the guidelines indicates that because the claim “as a whole is directed to a particular improvement in collecting traffic data”, the claim “as a whole integrates the mental process into a practical application” and is therefore eligible as it is not directed to the judicial exception.  Id.
	The Office Action, however, performs no such analysis in coming to the cursory conclusion that the asserted abstract ideas are not integrated into a practical application.  Where the example in the guidelines is as a whole directed to a particular improvement in collecting traffic data, Appellant’s claim is directed to a particular improvement in identifying a root cause for performance degradation in a network.  The example in the guidelines notes the combination of various additional elements (collecting one of network delay, packet loss, or jitter, collecting additional Netflow protocol data, etc.)  Appellants’ claims recite even more substantial additional elements, such as (1) collecting deterministic data that provides a definitive value regarding operational states of a first subset of components and non-deterministic data that provides non-definitive values regarding operational states of a second subset of components, (2) generating, from the collected data, a digital signature representing an a particular improvement in identifying a root cause of performance degradation of network components.  The claim as a whole integrates the alleged mental process into a practical application, and thus is eligible as it is not directed to the alleged judicial exception.  The Office Action fails to consider the example provided as PTO guidance, and in fact Appellant’s claim is an even stronger case for subject matter eligibility than the example.

Response to Argument # 3:
	The patent eligibility of Example 40 is focused on how the collection of additional Netflow protocol data is considered a particular improvement in collecting traffic data.  However, in the instant application, data is collected only once, and then the collected data is merely: 1) analyzed via a first analysis, and 2) used to generate a digital signature (which can be a simple, two-digit signature written down on paper).  No additional data is collected in a specific way which would make Claims 1 and 11 analogous to Example 40.  Further, Netflow protocol data doesn’t exist in the instant application.  As such, the means by which Example 40 is considered patent eligible 

Argument # 4:
	Claims 1 and 11 recite eligible subject matter that is directed to improvement in function of a computer network.  As noted above, this analysis is also part of the determination as to whether a claim directed to an abstract idea integrates that abstract idea into a practical application.  As in Enfish, “the claims are directed to a specific implementation of a solution to a problem in the software arts” and “to an improvement in the function of a computer” (in this case to improvement in function of a computer network).  The claims recite a solution to a real, non-abstract problem in the computer arts.  Here, the claims specifically recite a method that allows for more accurate and precise root-cause analysis of performance anomalies using both deterministic and non- deterministic characteristics.
	Finjan additionally indicates that the test for patent eligibility is “whether the claims focus on the specific asserted improvement in computer capabilities … or, instead on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”.  The claims of the present application are clearly aligned with the former, as they improve the accuracy and precision of root-cause analysis using both deterministic and non-deterministic characteristics.  The claims of the present application do not focus on a process that merely invokes computers as a tool, as the computer networking aspect of the claims is intrinsic to the invention.  Thus, not only are Enfish and Finjan.

Response to Argument # 4:
	In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table.  In order to determine the improvement in existing computer technology, the court looked to the teachings of the specification, where the court identified the teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.  In the instant application, however, no portions of the specification are quoted to provide support for the claims, so it is unclear to the Examiner how Enfish applies to the claimed invention and/or the arguments of the instant application.
	In Finjan, the claims describe scanning a downloadable and attaching the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable.”  The claim was determined to be an improvement over conventional virus scanning means.  However, there is no improvement being made that is analogous to Finjan in the claims of the instant application, and the computer / components are mere tools to implement the abstract idea(s).

Argument # 5:


Response to Argument # 5:

	As to how the data is collected, see, e.g., MPEP 2106.05(g): “Mere Data Gathering” as insignificant extra-solution activity.  Additionally, the Examiner considers scenarios where the engineer / person prints gathered data out on paper, is handed the gathered data in a meeting, and/or studies a plot on a generic display.
	After thinking about the data, the engineer can print a group of signatures using pen and paper as described in the Advisory Action, mailed 10/21/2021.

Argument # 6:
	Furthermore, the claims recite a second analysis that is performed using the generated signature in order to identify a root cause of performance degradation of at least one component in the network.  That is, the claims do not merely recite receiving or transmitting data over a network, and/or performing repetitive calculations. The claims recite a method useful in performing root-cause analysis in order to identify a root cause of performance degradation.

Response to Argument # 6:
	Similar to the “Response to Argument # 1” above, Appellants haven’t provided any reasoning as to why the claimed generated signature and the claimed second analysis impose meaningful limits on practicing the alleged abstract idea.  As such, the Examiner disagrees and respectfully asserts that the claim elements are well-known, by 

Argument # 7:
	Regarding Claims 6, 7, 16, and 17:
	Furthermore, as the Office Action has characterized the “collecting” and “performing” steps of Claims 1 and 11 as mental processes, Appellant respectfully submits that the limitations of Claims 6, 7, 16, and 17 impose meaningful limitations on practicing these alleged mental processes by specifying that collecting the data includes identifying, over a period of time, multiple data samples for each of multiple data tuples regarding the operation of the set of components, and that performing the first analysis includes performing a clustering process, a nearest neighbor process, or a statistical model process on the data samples of the data tuples to identify at least one data sample of one data tuple that is an outlier sample that is not within an acceptable range of the other samples of the particular data tuple, said identified data sample associated with the identified instance in time. These are not limitations that can practically be performed in the human mind, as is required by the patent eligibility guidelines.

Response to Argument # 7:
	As an example, if a simple scenario is considered where there are only three data tuples in the collected data: (1,1), (1,1), (0,1), two of these tuples can easily be 

Argument # 8:
	Regarding Claims 8 and 18:
	Claims 8 and 18 recite that the set of components includes machines executing on computers, network forwarding elements, and middlebox service nodes.  In rejecting Claims 8 and 18, the Office Action indicates these claims describe examples of the set of components of Claims 1 and 11.  Office Action, p. 7.  Appellant respectfully submits that Claims 8 and 18 impose meaningful limitations on practicing the claimed invention by providing specific examples of the components from which data is collected to be analyzed, and for which a root cause of a performance degradation may be identified.  In addition, these claims provide further evidence that the collection of data regarding the operation of the set of components could not be practically performed in the mind.

Response to Argument # 8:
	The Examiner respectfully asserts that the above claimed components merely further describe examples of the set of components, rather than imposing any meaningful limitations on practicing the claimed invention.  Neither the claims nor the remainder of the disclosure of the instant application further distinguish how these examples are anything other than descriptions of generic components that are well known in the art.

Argument # 9:
	Regarding Claims 9, 10, 19, and 20:
	Claims 9 and 19 recite that the collected data includes resource consumption data including bandwidth consumption data, processor consumption data, and memory consumption data.  Claims 10 and 20 recite that the collected data includes packet drop data.  The Office Action addresses Claims 9, 10, 19, and 20 together in rejecting these claims under 35 U.S.C. §101 and indicates these claims “merely describe examples of the collected data”.  Office Action, p. 7.  Appellant respectfully submits that, like Claims 8 and 18 discussed above, Claims 9, 10, 19, and 20 impose meaningful limitations on the claimed invention by providing specific examples of the data that is collected from the components and that is used to identify a root cause of performance degradation of at least one component.

Response to Argument # 9:
	Similar to the “Response to Argument # 8” above, the Examiner respectfully asserts that the above claimed collected data types merely further describe examples of the data types, rather than imposing any meaningful limitations on practicing the claimed invention.  Neither the claims nor the remainder of the disclosure of the instant application further distinguish how these examples are anything other than descriptions of generic data types that are well known in the art.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        

Conferees:

/GABRIEL CHU/Primary Examiner, Art Unit 2114                                                                                                                                                                                                  
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114       
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.